Citation Nr: 1544115	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-02 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to March 11, 2013, for posttraumatic stress disorder.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Jeany C. Mark, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from October 1966 to September 1968. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective October 31, 2002.  A December 2011 statement of the case increased the rating to 50 percent effective January 31, 2011.  An August 2013 rating decision further increased the rating to 70 percent effective March 11, 2013.

In a January 2014 decision, the Board granted an initial 50 percent rating prior to January 31, 2011; denied a rating in excess of 50 percent at any time prior to March 11, 2013; denied a rating in excess of 70 percent thereafter, and remanded the claim for a total disability rating based on individual unemployability (TDIU) for further development.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a January 2015 Order, the Court remanded that portion of that Board decision that denied an initial rating in excess of 50 percent for PTSD prior to March 11, 2013, for readjudication in accordance with the Joint Motion.  

A December 2014 rating decision granted a TDIU effective March 11, 2013.  Thus, that issue is no longer on appeal.

A March 2015 rating decision denied service connection for prostate cancer.  In June 2015, the Veteran filed a notice of disagreement.

The issue of entitlement to service connection for prostate cancer is REMANDED to the Agency of Original Jurisdiction.




FINDING OF FACT

Prior to March 11, 2013, occupational and social impairment from the Veteran's PTSD did not more nearly approximate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Prior to March 11, 2013, the criteria for an initial rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in September 2009 to ascertain the nature and etiology of the disability.  VA also provided an examination in January 2011 to ascertain the nature and severity of the disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  The evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately indicate the elements of disability present.  38 C.F.R. § 4.2 (2015).

The Veteran asserts that PTSD warrants an initial rating in excess of 50 percent prior to March 11, 2013.  

The Veteran's PTSD has been rated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  GAF scores between 71 and 80 indicate no more than slight impairment in social, occupational, or school functioning; or, if symptoms are present, they are transient and expectable reactions to psychological stressors.  GAF scores between 61 and 70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  GAF scores between 51 and 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

In a March 2003 statement, the Veteran indicated that he had anxiety, hypervigilance, and exaggerated startle response.  In a May 2004 statement, he indicated that he had anxiety.  In a January 2005 statement, he indicated that his PTSD resulted in shortness of breath, shaking, sweating, and dizziness.  

During a December 2005 hearing before a Decision Review Officer, the Veteran testified that he thought of committing suicide once, had panic attacks in elevators, and had no friends, but had a good relationship with his wife and children.

With respect to the medical evidence, a January 2003 VA treatment record shows a history of anxiety with complaints of a fear of driving on freeways, fear of being in elevators, fear of being in places with no visible exit, and difficulty sleeping.  When anxiety hit, physical sensations included cold sweats, hot flashes, heart palpitations, and restless behavior.  Examination revealed that the Veteran was appropriately dressed, pleasant, nervous, and fidgety.  He was alert and oriented, with anxious mood, but full range of affect, and made good eye contact.  Speech was normal.  Thoughts were linear.  Thought content was normal.  Perception was normal.  Insight and judgment were intact.  The diagnosis was anxiety, rule out PTSD versus generalized anxiety disorder.  A GAF score of 60-65 was assigned.  Further treatment notes in 2003 show similar complaints and findings with GAF scores of 60-65 and 65.

2004 VA treatment records show ongoing treatment with similar complaints and findings and GAF scores of 68 and 70.  A July 2004 treatment record shows that the Veteran was doing well, but still had some anxiety on the freeways and in shopping malls.  Examination revealed that he was appropriately dressed and well-groomed with a good mood, full range of affect, normal speech, linear thoughts, normal thought content, and normal perception.  The diagnosis was panic disorder with agoraphobia.  A GAF score of 70 was assigned.  

2005 VA treatment records show similar complaints and findings and GAF scores of 75.  A June 2005 treatment record shows that the Veteran was doing well without panic attacks, but a war-related nightmare once per month.  Examination revealed that he was appropriately dressed and well-groomed with a good mood, full range of affect, normal speech, linear thoughts, normal thought content, and normal perception.  

An August 2006 private treatment record shows complaints of depressed mood, sleep disturbance, poor concentration, lability, irritability, anxiety, panic attacks, and obsessive/compulsive behavior.  The Veteran reported a history of suicidal ideation, but years ago.  Examination revealed that he was well-groomed, oriented, and hyperactive with appropriate affect, anxious mood, intact thought processes, intact memory, and intact judgment.  The physician provided a diagnosis of PTSD and a GAF score of 75 and indicated that the PTSD resulted in mild occupational impairment.

A January 2006 VA treatment record shows that the Veteran was doing well without panic attacks.  Examination revealed that he was appropriately dressed and well-groomed with a good mood, full range of affect, normal speech, linear thoughts, normal thought content, and normal perception.  The diagnosis remained panic disorder with agoraphobia.  A GAF score of 80 was assigned.  An October 2006 treatment record shows complaints of obsessive/compulsive behavior such as checking, counting, and other ritual behavior that was interfering in day-to-day life.

A December 2006 letter from a private physician shows that the Veteran was seen on two occasions, carried diagnoses of PTSD and chronic and major depressive disorder, and despite medications, the Veteran still had symptoms of mild to moderate anxiety, with at times severe symptoms.  A March 2007 letter from the same physician reiterated the symptoms noted in December 2006. 

From March 2008 to March 2009, at VA mental status visits, the Veteran was clean, casually dressed, and had even, normal toned speech.  His mood and affect were appropriate and he suffered no hallucinations or delusions.  He was alert and oriented with fair insight and judgment.  With regard to symptoms, the Veteran reported that he was getting regulated with medication, and that when taking medication he slept fine, and was pretty comfortable.  He further reported that while taking medication he no longer suffered panic attacks.  He noted in March 2009 that he went out with his wife, played basketball, exercised, and did a lot of things around the house.  The examiner assigned a GAF score of 55.  

At a September 2009 VA examination for an initial evaluation for PTSD, the Veteran was clean, neatly groomed, and appropriately dressed.  He spoke clearly and coherently and was cooperative and friendly.  Affect was appropriate.  Mood was anxious.  Thought process was unremarkable.  The Veteran had no delusions or hallucinations, understood the outcome of his behavior, and understood that he had a problem.  He reported that he had been married for 41 years and had a good relationship with his wife and two children.  He reported that he did not have any close friends, but spent a lot of time with his brother-in-law who visited about once a week.  The Veteran further reported that since service, he had trouble interacting and making friends.  He stated that there had been times when traveling far distances made him anxious. 

With regard to PTSD symptoms, the Veteran reported that he was able to sleep eight hours every night but that his sleep was sometimes interrupted by nightmares.  He stated that he had a history of panic attacks, and that his panic symptoms were more severe prior to the beginning of his current medications.  He reported that he particularly experienced panic in areas where it might be difficult to escape, such as traffic jams and elevators.  He also suffered from recurrent and intrusive, distressing recollections of his in-service stressor event.  Exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event also triggered those recollections.  He reported that his symptoms occurred at least once a week and were mild to moderate in severity.  The examiner noted that the Veteran's PTSD symptoms resulted in social avoidance, withdrawal, and isolation.  

The examiner found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD, and found that any depressive symptoms he suffered were secondary to PTSD.  The examiner noted that the Veteran had reduced reliability and productivity due to PTSD symptoms.  The examiner assigned a GAF score of 62 and noted that although the Veteran's functioning was improved with medication, it was still significantly impaired in important areas of functioning. 

In a January 2010 VA mental status visit, the Veteran reported that he was anxious and that while medications helped, he still had symptoms of chest pressure and a fear of enclosed spaces.  He also reported ritualistic behaviors of brushing his teeth 10 to 15 times a day and folding his washcloths and towels in a certain way.  In November 2010, the Veteran reported that he had not had any panic attacks in a long time, that his sleep was okay, and that his energy and concentration were good. 

At a January 2011 VA psychiatric examination, orientation was normal.  Appearance and hygiene were appropriate.  Mood and affect were abnormal in that he was anxious, depressed, and irritable.  He was noted as having impaired impulse control with outbursts of anger, but without violent tendencies.  He reported a good relationship with his father, mother, and siblings and that he had been married for 42 years.  He reported that his daily activities had reduced, and that he preferred to be alone.  He reported that his relationship with supervisors and coworkers was poor. 

With regard to symptoms, the Veteran reported outbursts of anger and increased anxiety from being in a confined area.  Speech was normal, as was communication.  The Veteran reported that panic attacks were absent, as were hallucinations and ritualistic obsessions.  Suicidal ideations and homicidal ideations were also absent.  He had abnormal thought processes, preoccupied about being fired upon during the Vietnam.  He had mildly to moderately impaired memory, having difficulty with the retention of highly learned materials and remembering to complete tasks. 

The examiner agreed with the established diagnosis of PTSD.  The examiner further noted that the Veteran had difficulty establishing and maintaining work and social relationships and had a decrease in work efficiency, especially during periods of significant stress.  It was noted that the Veteran had difficulty with complex commands.  The examiner noted that the Veteran was not a danger to himself or other people.  He assigned a GAF score of 55. 

In March 2011 VA mental status notes, the Veteran was reported to be casually and appropriately dressed with normal speech and normal thought processes.  He denied hallucinations and delusions, and was alert and fully oriented.  He reported that he was having a positive response to the medications, but recent stressors had caused his sleep to be poor, his energy to be low, and the continuation of PTSD symptoms.  In July 2011 the Veteran reported similar symptoms, in addition to some strange dreams he had been experiencing.  At an August 2011 visit, the Veteran reported feeling much calmer and less anxious.  He further reported that his concentration had been good, and that he had been exercising. 

At a November 2011 VA mental status visit, the Veteran was reported to be casually and appropriately dressed with normal speech and normal thought processes.  He denied hallucinations and delusions, and was alert and fully oriented.  He was living with his wife, and working part-time interpreting blueprints.  With regard to symptoms, he indicated a positive response to medication and reported that the medications had been effective at reducing target symptoms.  With respect to mood, he reported that he felt good, that he no longer had panic attacks, and that he felt calm and comfortable the majority of the time.  He reported that he was getting an average of eight hours of sleep, with the exception of about three times a year when he was unable to sleep more than a few hours in a night. 

In April, July, and October of 2012 VA treatment records, the Veteran reported that he was responding well to medication and that his mood, energy, and concentration were good. 

A March 4, 2013, VA mental status examination shows that the Veteran indicated had been somewhat depressed and anxious lately, and had been thinking a lot about Vietnam.  He reported that his concentration had not been good.  His mood and affect were noted to be depressed or flat.

On his October 2013 application for TDIU, the Veteran stated that he worked at home part-time because PTSD prevented him from being around people.  He had last work full-time in October 2002.  In an accompanying letter, the representative noted that he worked 20 hours per week.

The Board finds that prior to March 11, 2013, occupational and social impairment from the Veteran's PTSD did not more nearly approximate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While he may have had to reduce to part-time work, there was no deficiency in family relations, judgment, thinking, or mood.  He had good relationships with his wife and children.  Judgment was generally fair or intact.  Thought processes were generally intact and thought content was normal.  While mood has varied, disturbances of mood are contemplated by the criteria for a 50 percent rating.  The September 2009 VA examiner indicated that the Veteran had reduced reliability and productivity due to his PTSD symptoms, which fits the criteria for a 50 percent rating.  The January 2011 VA examiner indicated that the Veteran had decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is the basis of a 30 percent rating.  

In terms of symptoms, while the Veteran may have had suicidal ideations, they were very infrequent and thus would not have been severe enough to result in any deficiencies in work, school, family relations, judgment, thinking, or mood.  While he reported obsessional rituals interfering with routine activities in August 2006 and October 2006, GAF scores at or near those times were 75 and 80, indicating only mild overall occupational and social impairment due to psychiatric symptoms.  His speech was not intermittently illogical, obscure, or irrelevant.  There is no evidence that he had near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  There is no evidence of impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  While relationships with supervisors and co-workers may not have been good, there was no indication of a difficulty in adapting to stressful circumstances at work.  Lastly, while he may have had difficulty in establishing and maintaining effective work and social relationships, he was able to establish and maintain effective relationships, as indicated by good relationships with his wife and children and maintenance of part-time work.

In terms of the Veteran's GAF scores, he has been assigned scores between 55 and 80, which indicate no more than slight to moderate symptoms.  Moreover, the current 50 percent rating contemplates the symptoms on which the lower GAF scores were based.  

While the March 4, 2013, VA treatment record indicates a recent worsening of depression, anxiety, and concentration with depressed or flat mood and affect, the evidence of record, including that treatment record, is insufficient to warrant a 70 percent rating prior to March 11, 2013.

The Board has considered the Veteran's statements asserting that his PTSD is worse than shown in the currently assigned 50 percent rating.  He is competent to report his psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible in reporting his symptoms.  However, his statements asserting that his PTSD is worse than the current 50 percent rating are outweighed by the other evidence of record, including his report of symptoms during the receipt of medical care and VA examinations.  Of note, December 2006 and March 2007 letters from a private physician noted that symptoms were generally mild to moderate in severity; the September 2009 VA examination shows the Veteran's report that symptoms were mild to moderate; and the January 2011 VA examination shows the examiner's conclusion that symptoms were mild to moderate.  Thus, despite the Veteran's assertions, the Board finds that the record does not support the assignment of a higher 70 percent rating, which requires a deficiency in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board has considered whether the schedular rating is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical and lay evidence shows that those manifestations are not present during the period under review.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  His symptoms of shortness of breath, shaking, sweating, and dizziness are reasonably contemplated as being part of panic attacks that are specifically listed in the rating criteria.  As the rating schedule is adequate to rate the disability, referral for extra-schedular consideration is not warranted.


ORDER

An initial rating in excess of 50 percent prior to March 11, 2013, for PTSD is denied.


REMAND

A March 2015 rating decision denied service connection for prostate cancer.  In June 2015, the Veteran filed a notice of disagreement.  Therefore, that claim is remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for prostate cancer.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


